IXth (V+sf w^6


drftepru 6zr/ tfplli^ty                                                  £|S-/S

    X U).5k. +o -fi/c (L pro S(f ibrie^ V-o Lpxr (W+
 ^PPtcJj th5


prtz&tetcL.. j£vvp ho^^/fr Vfot fuj lf                        IteociW^-
 GREGORY CARL ROLLING                          §      IN THE COURT OF APPEALS
        Appellant                              §
                                               §
 vs.                                           §      12TH JUDICIAL DISTRICT

                                               §
                                                                   :H COURT OFAPPEALS
 THE STATE OF TEXAS,                           §
                                                                  -£^!li:Lf^R£alsnistrict
        Appellee                               §      AT TYLE

              APPELLANT'S MOTION TO INSPECT
                                 PURPOSES OF APPEAL-, '; ^ * i                   !

TO THE HONORABLE COURT:


       Now comes the Appellant in the above entitled and numbered cause, and makes

this Motion, and for good cause shows the following:

                                               L


       Appellant is currently represented by appointed counsel in this matter. Appointed

counsel has filed an Anders brief in this case. Appellant desires to inspect the records in

this case for purposes of filing a pro se brief with the Court.

                                              IL

       Appellant is indigent and, therefore, unable to obtain a purchased copy of the

Clerk's and Reporter's Records.        Thus, pursuant to the Court of Criminal Appeals

holding in Kelly v. State, PD-0702-13 (June 25, 2014), a request is made for the Court's

assistance in facilitating access to these records.

       WHEREFORE, PREMISES CONSIDERED, undersigned counsel respectfully

prays that, in accordance with the applicable law, the Court grant this motion.
                                           Respectfully submitted,




                                           Grego^ Cs$ Rolling           {J
                                           Inmate
                                           Smith County Jail
                                          206 E. Elm '
                                          Tyler, TX 75702


                             CERTIFICATE OF SERVICE


       This is to certify that a true and correct copy of the above and foregoing document

was served on counsel for the State concurrently with its filing.